Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-5 are pending in this application. This application is a division of US 16/067,384, filled on 06/29/2918, which is a national stage entry of PCT/KR2016/015445, filled on 12/29/2016. This application claims foreign priority to KR 10-2015-0190402, filed on 12/30/2015 in Korea.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The recitation of "a viscosity of the chitosan is 500 cps to 10,000 cps" in claim 1 renders the claim indefinite. The condition (solvent for forming chitosan solution to be tested, chitosan concentration, temperature) is not defined by the claims. It is unclear what is encompassed and excluded by the limitation "a viscosity of the chitosan is 500 cps to 10,000 cps”. Claims 2-5 are rejected as dependent claims of a rejected claim.

To expedite the prosecution "a viscosity of the chitosan is 500 cps to 10,000 cps" is given its broadest reasonable interpretations by the examiner in light of the specification in the 103 rejections as “not very low MW chitosan”.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mukerjee et al. (WO 03/097714 A1) in view of Schlenoff et al. (US 2015/0104484 A1), Mueller (US 9,078,805 B2), and Pillai et al. (US 6,271,206 B1) as evidenced by Cho (Preparation of mucoadhesive chitosan-poly(acrylic acid) microspheres by interpolymer complexation and solvent evaporation method II, IDS on 07/29/2021).
Mukerjee et al. teach a pharmaceutical composition comprising a solid particulate inter-polymer complex formed between chitosan (a polymeric glucosamine) and a polyacrylic acid or its derivative with a MW of 700,000 to 3 billion, (abstract and page 2, line 3-5 and page 7, line 1-3), ascorbic acid (powder), etc., (page 8, line 29 through page 20), and binders including gelatin (page 9, line 27-28), i.e., vitamin acids and gelatin being mixed with chitosan-PAA complex after the complex is formed.
Chitosan-polyacrylic acid inter-polymer complex is mucoadhesive according to Cho (title and abstract). According to the instant specification chitosan–poly(acrylic acid) complex is mucoadhesive (the last full paragraph on page 4, the paragraph bridges page 10 and 11, and the last full paragraph on page 22). Thus the chitosan–poly(acrylic acid) complex taught by Mukerjee et al. would necessarily be mucoadhesive.

Mukerjee et al. do not specify the steps of preparing of the chitosan-polyacrylic acid inter-polymer complex and the specifics of the complex.
This deficiency is cured by Schlenoff et al. who teach polyelectrolyte complex from a predominantly positively-charged polyelectrolyte, such as chitosan (pKa 6.0), solution in water and a predominantly negatively-charged polyelectrolyte, such as PAA, solution in water (paragraph 30, 46, and 51) with MW of polyelectrolyte being 1,000 to 5,000,000 (paragraph 48) (not very low MW chitosan) and adjusting pH to 4-6 for PAA being negatively charged and polyamine being positively charged when pH is below the pKa of polyamine (paragraph 56) and 
Mueller who teaches polyelectrolyte complex having particle size of 10-1000 nm (column 4, line 17-20) and the molar ratio between positively-charged polyelectrolyte and predominantly negatively-charged polyelectrolyte determines the charge of the polyelectrolyte complex with the charge of the complex being neutral at 1:1 molar ratio. Given chitosan having about 180 g / molar of positive charge and PAA having about 72 g / molar of negative charge, the neutral polyelectrolyte complex having a 1:1 chitosan and PAA molar ratio (stoichiometric), i.e., about 1:0.4 weigh ratio (180:72=1:0.4).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Mukerjee et al., Schlenoff et al., and Mueller to specify the step of preparing the chitosan-PAA complex taught by Mukerjee et al. being mixing chitosan and PAA aqueous solutions with a pH 4-6 (acidic aqueous solution of chitosan) together with a chitosan/PAA weight ratio of 1:0.4, MW of chitosan and PAA 1,000 to 5,000,000. Chitosan-PAA complex particles prepared by mixing chitosan and PAA aqueous solutions with a pH 4-6 (acidic aqueous solution of chitosan) together with a chitosan/PAA weight ratio of 1:0.4, MW of chitosan and PAA 1,000 to 5,000,000 was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Mukerjee et al. do not specify the steps of lyophilizing and milling of the complex.
This deficiency is cured by Pillai et al. who teach lyophilizing and jet milling a complex having a negatively charge and a positive charge (abstract, column 4, line 20-33, and claim 1).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Mukerjee et al. and Pillai et al. to specify lyophilizing and jet milling the chitosan-PAA complex taught by Mukerjee et al. lyophilizing and jet milling a complex having a negatively charge and a positive charge was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose of achieving desirable particle size.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mukerjee et al. (WO 03/097714 A1), Schlenoff et al. (US 2015/0104484 A1), Mueller (US 9,078,805 B2), and Pillai et al. (US 6,271,206 B1) as evidenced by Cho (Preparation of mucoadhesive chitosan-poly(acrylic acid) microspheres by interpolymer complexation and solvent evaporation method II, IDS on 07/29/2021), as applied to claims 1-4, in view of Fan et al. (CN 102552247 A).
The teachings of Mukerjee et al. are discussed above and applied in the same manner.
Mukerjee et al. do not specify vitamin C being coated with a mixture of chitosan and polyacrylic acid.
This deficiency is cured by Fan et al. who teach vitamin C being coated with coating material such as chitosan and polyacrylic acid (abstract and claims 1-5).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Mukerjee et al. and Fan et al. to specify vitamin C taught by Mukerjee et al. being coated with chitosan and PAA. Vitamin C being coated with coating material such as chitosan and PAA was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612